EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce Needham (Reg. No. 56,421) on March 23, 2021.
The application has been amended as follows: 
In claim 6, at line 1, replace “a fixed switching frequency” with “the fixed switching frequency”. 
In claim 13, at line 20, replace “the fixed switching frequency” with “a fixed switching frequency”.
In claim 17, at line 5, replace “a fixed switching frequency” with “the fixed switching frequency”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10 and 12, the prior art of record fails to disclose alone or in combination:
 with input terminals that receive power from a constant current source, wherein the active bridge section operates at a fixed switching frequency; 
a controller that regulates output voltage to the load, wherein the controller regulates output voltage to the load by controlling switching of the active bridge section to modulate phase shift of the active bridge section while maintaining the switching frequency of the active bridge section at the fixed switching frequency,
in combination with the additional elements of claim 1.

Regarding claim 13-18, the prior art of record fails to disclose alone or in combination:
an active bridge section, the active bridge section is connected to a constant current source; 
wherein a controller regulates output voltage to the load by controlling switching of the active bridge section to modulate phase shift of the active bridge section while maintaining the switching frequency of the active bridge section at the fixed switching frequency,
in combination with the additional elements of claim 13.

Regarding claims 19-20, the prior art of record fails to disclose alone or in combination:
 with input terminals that receive power from a constant current source, wherein the active bridge section operates at a fixed switching frequency; 
a controller that regulates output voltage to the load, wherein the controller regulates output voltage to the load by controlling switching of the active bridge section to modulate phase shift of the active bridge section while maintaining the switching frequency of the active bridge section at the fixed switching frequency,
in combination with the additional elements of claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi et al.  U.S. Publication No. 2018/0294674.  “Resonance Converter for Wireless Charger and Method for Implementing the Same.”
Baker et al.  U.S. Publication No. 2006/0152947.  “Current Controlled Switch Mode Power Supply.”
Karalis et al.  U.S. Publication No. 2013/0033118.  “Tunable Wireless Power Architectures.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571) 272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN H SPRENGER/Examiner, Art Unit 2838                                                                                                                                                                                                        
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838